Mr. Justice Gordon
delivered the opinion of the court, March 13th 1882.
Parties must be held to their contracts, the more especially, when such contracts are reasonable and unambiguous. Patrick Murray contracted with the defendant, the United Brethren Aid Society of Pennsylvania, for a policy of assurance on his life, and in his application therefor he solemnly agrees as follows: “It is hereby agreed that the above and foregoing application, with the declarations and statements therein made, shall form the basis of the contract by and between, the above named applicant and the U. B. Mutual Aid Society of Pa.; and that if any of the statements and answers therein, made are untrue and false, or any facts touching the health of the applicant are concealed, or any statements or untrue answers made tending to deceive the society, .... this contract shall become null and void, and all moneys which shall have been paid shall be forfeited, and the policy issued to the applicant hereupon shall not be binding upon the society.” This agreement is repeated in the policy as one of its conditions. In the application appear, among others, the following questions and answers : ££ What is your age and occupation % ” Answer. “ Sixty-two years and four months. — Occupation; laborer.” ££ A. Are you married ? B. Give name of consort.” Answer. “ A.- B. Widdower.” These questions are very plain and simple, and such as any one, capable of entering into a contract, might readily comprehend. They were also material, not only in themselves, but by the terms of the agreement, and the insurer had a right to expect straightforward and truthful answers, and so the court should have instructed the jury Neither is there any ambiguity about the answers; they are *17direct and specific. The assured declared liis age to be sixty-two years and four months, and as to this, the only question for the jury was whether this declaration was true or whether it was false. On this point the charge of the learned judge is unexceptionable, and the exception to it is not well taken, for that which is set out as a part of the charge is only a quotation from the evidence. Not so, however, with that part of the answer setting forth the occupation of the assured. The court was asked to charge, that if, from the evidence, it appeared that at the date of the application, Patrick Murray had no occupation, and was by age unfitted for labor, and that his answer, in this respect, tended to deceive the society, the plaintiff could not recover. This point ought to have had a direct and unqualified affirmation, and it was error for the court to say as it did, “ we, therefore, instruct you that the answer £ laborer ’ in evidence shows that Murray was a laborer in former years, and covers the question in the application. Murray should not be held down to the very day when he made the application.’ ’ The very contrary of this is held in Hartman v. Keystone Insurance Co., 9 Har. 466, where it is said, “ The occupation of the applicant for insurance to be disclosed is that in which he is engaged at the time of effecting the insurance.” It is, indeed, time, that the rule would not embrace a merely temporary suspension of the alleged occupation, but it does embrace a suspension extending through several years, or resulting from old age or other continuous disability.
The court also erred in submitting to the jury, for its construction, the answer to the question, “ are you married ? ” It was the duty of the learned judge to construe this, as well as every other part of the application. To us there does not seem to be any ambiguity about the reply to this interrogatory. It is, perhaps, true, that properly, the answer “widdower” should have followed-question A, but, however put, it is responsive to both the questions. It means that though once married, his wife is now dead, lienee, her name is not necessary. Nor do we think the fact, that the word widdower is spelled with two d’s, of the slightest consequence; it ■ was certainly not intended for a proper name, and bad spelling is not so rare as, of itself, to create hesitation. The defendant had a right to have an unqualified answer to its fifth point; if the jury believed that, at the time of the application, Patrick Murray was not a widower, the plaintiff ought not to have recovered.
Judgment reversed, and a new venire granted.